Pursuant to Ind.Appellate Rule 65(D),                                           Jul 30 2013, 7:40 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEE:

MICHAEL E. MORKEN                                   RANDALL W. GRAFF
Indianapolis, Indiana                               Kopka, Pinkus, Dolin & Eads, P.C.
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
JOSEPH DOWELL,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
ANGIE L. GROVE AND CODY ROWE,                       )
                                                    )
       Defendants,                                  )
                                                    )
               vs.                                  )      No. 50A03-1211-CT-487
                                                    )
AMERICAN MODERN HOME INSURANCE                      )
COMPANY,                                            )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARSHALL CIRCUIT COURT
                            The Honorable Curtis Palmer, Judge
                              Cause No. 50C01-1203-CT-12

                                          July 30, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Joseph Dowell1 appeals summary judgment for American Modern Home Insurance

Company (AMHIC). We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On September 7, 2009, Dowell, Jeffrey Blythe, and Cody Rowe were drinking alcohol

at Angie Grove’s home. Rowe was not old enough to legally drink alcohol. Dowell and

Blythe left in a car driven by Rowe. Rowe’s car struck a utility pole, killing Blythe and

injuring Dowell.

          In December 2009, Blythe’s mother brought a wrongful death action against Grove,

because Grove provided Rowe with alcohol and did not prevent him from leaving her

property. On August 11, 2011, Grove’s homeowners insurance provider, AMHIC, settled

with Blythe’s mother on behalf of Grove for $50,000.00, which was the policy limit for

personal liability.

          Less than a month after that settlement, Dowell filed a personal injury action against

Grove and Rowe. AMHIC filed a declaratory judgment action, seeking to terminate its duty

to defend Grove in Dowell’s action because the limit of Grove’s policy was reached when

AMHIC settled with Blythe’s mother. AMHIC moved for summary judgment, Grove and

Rowe moved for summary judgment, and Grove filed a motion to dismiss AMHIC’s

declaratory judgment action. The trial court granted AMHIC’s motion for summary

judgment, denied Dowell’s motion for summary judgment, and denied Grove’s motion to

dismiss. It found:


1
    Angie L. Grove and Cody Rowe do not participate in this appeal.
                                                     2
       There is no factual dispute that AMHIC has paid out their [sic] policy limits
       with regard to this occurrence. Therefore, AMHIC no longer has a contractual
       duty to defend or indemnify Grove and AMHIC’s Motion for Summary
       Judgment on those issues should be and hereby is GRANTED.

(App. at 11) (emphasis in original).

                             DISCUSSION AND DECISION

       Summary judgment is appropriate when the designated evidence shows there are no

genuine issues as to any material fact and the moving party is entitled to judgment as a matter

of law. Grinnell Mut. Reinsurance Co. v. Ault, 918 N.E.2d 619, 624 (Ind. Ct. App. 2009).

When reviewing a summary judgment, we stand in the shoes of the trial court. Id. Once the

moving party demonstrates, prima facie, that there are no genuine issues of material fact as to

any determinative issue, the burden is on the non-moving party to come forward with

contrary evidence. Id. The non-moving party may not rest on the pleadings but must instead

set forth specific facts, using supporting materials contemplated under Trial Rule 56 that

show there is a genuine issue for trial. Id.

       The party appealing a summary judgment bears the burden of persuading this court

that the trial court erred, but we still carefully scrutinize the entry of summary judgment to

ensure that the non-prevailing party was not denied its day in court. Id. We do not weigh the

evidence but rather consider the facts in the light most favorable to the nonmoving party. We

may sustain the judgment upon any theory supported by the designated evidence. Id. The

trial court here entered specific findings of fact and conclusions thereon. Although such

findings and conclusions facilitate appellate review by offering insight into the trial court’s


                                               3
reasons for granting summary judgment, they do not alter our standard of review and are not

binding. Id. at 625. Dowell argues the trial court erred when it granted summary judgment

in favor of AMHIC because AMHIC had a duty to defend Grove in Dowell’s lawsuit. We

disagree.

       Insurance contracts are governed by the same rules of construction as other contracts,

and the proper interpretation of an insurance policy is generally a question of law appropriate

for summary judgment. Wellpoint, Inc. v. Nat’l Union Fire Ins. Co., 952 N.E.2d 254, 258

(Ind. Ct. App. 2011), reh’g denied, trans. denied. If the policy language is clear and

unambiguous, it should be given its plain and ordinary meaning. Id. An ambiguity does not

exist simply because a controversy exists between the parties, each favoring an interpretation

contrary to the other. Id. Rather, an insurance policy is ambiguous if reasonable people may

honestly differ as to the meaning of the policy language. Id. When insurance policies are

interpreted, exceptions, limitations, and exclusions to coverage must be plainly expressed.

Id. at 258-59.

       The homeowners insurance policy between AMHIC and Grove provides:

       If a claim is made or a suit is brought against any insured person for damages
       because of bodily injury or property damage, caused by an occurrence, to
       which this coverage applies, we will: . . .
       2. provide a defense at our expense by counsel of our choice. We may
       investigate and settle any claim or suit that we decide is appropriate. Our
       obligation to defend any claim or suit ends when the amount we pay for
       damages resulting from the occurrence in settlement of a claim(s) or in
       satisfaction of a judgment(s) equals our liability limit. We have no duty to
       defend any suit or settle any claims for bodily injury or property damages not
       covered under this policy.


                                              4
(App. at 32) (emphasis added). Blythe’s mother filed a wrongful death action that AMHIC

settled for the policy limit. By the time Dowell sued Grove and Rowe, the policy limit was

exhausted and AMHIC had no obligation to defend Grove against the claim.2 Accordingly,

we affirm the decision of the trial court.

        Affirmed.

BAKER, J., and MATHIAS, J., concur.




2
 Dowell argues AMHIC could be released from its duty to defend Grove only by filing an interpleader. While
this method of distribution of policy proceeds is favored in Indiana, see Mahan v. Am. Standard Ins. Co., 862
N.E.2d 669, 677 (Ind. Ct. App. 2007), trans. denied, the filing of an interpleader is not required, and we
decline to insert such a requirement into the contract.
                                                     5